Case 1:18-cv-02236-VSB-OTW Document 31-1 Filed 06/21/19 Page 1 of 2

 

SCOUTSEE
SCOUTSEE, INC.
10/06/2016
Dear Shady,

We are pleased to provide you with this offer of employment, commencing October 6,
2016. It will be great to have you join Scoutsee, Inc. (“Scoutsee”), and we look forward to a
long and prosperous working relationship.

The specific terms and conditions of this offer of employment by Scoutsee are as
follows:

Title: Software Engineer

Salary & Equity: 1) $100,000 base salary per year, subject to review based on your
performance each year. You will be paid in accordance with
normal payroll practices (bi-monthly installments), less all
applicable tax and benefit withholdings. 2) Issued stock options or
equivalent of 1% allocated from the company’s senior
management employee stock option pool. After the initial 3 month
period, we will evaluate on additional 1.5% and or greater.

Reporting Structure: Employee will report directly to Company’s Chief Technology
Officer.
Discretionary Bonus: Each year during the term of your employment, you will be eligible

to receive an annual discretionary bonus based on your individual
performance, the financial results of the Company and such other
factors as the President may deem appropriate.

Benefits: You will be entitled to all benefits generally made available to
Scoutsee staff.

Vacation: As a full-time employee, you shall also be entitled to fifteen (15)
days of paid time off. This allocation is to be used to cover any
vacation, personal and sick days. You will also receive an
additional one (1) day per year on each anniversary of
employment up to a maximum of five (5) additional days of paid
time off. Vacation accruals for newly hired or rehired employees
will commence upon the successful completion the first ninety (90)
days and will be credited retroactively to the employee's date of
hire or rehire. However, due to the nature of our business and to
best service our clients, only two (2) paid time off days are
permitted during December and November other than the
Thanksgiving and Christmas week.

www.scoutsee.com /t- ‘

S.G.
Case 1:18-cv-02236-VSB-OTW Document 31-1 Filed 06/21/19 Page 2 of 2

SCOUTSEE

 

Heath Plan: On the first day of the month after successfully completing 30
days of employment, you shall be eligible for the Scoutsee health
insurance plan — of which Scoutsee pays 75%.

Your employment will be terminable at will, which means that either you or Scoutsee
may terminate your employment at any time and for any reason or for no reason. No one
other than the Chief Executive Officer has the authority to alter this arrangement, to enter into
an employment agreement for a specified period of time, or to make any agreement contrary to
this policy, and any such agreement must be in writing and must be signed by an authorized
officer of Scoutsee and you.

By signing this letter agreement, you represent and warrant that you are not subject to
any agreement or judgment of any kind, or any other restrictive agreement of any character,
which would prevent you from entering into this agreement or which would be breached by the
performance of your duties pursuant to this agreement.

You shall be required to execute and deliver a Confidentiality and Non-Solicitation
Agreement, substantially in the form of Exhibit A hereto, at the time of signing this letter
agreement

Please sign and date this letter in the space provided below and return it to me. We look
forward to your continuing on an as extremely valuable member of the Scoutsee team. Of
course, please do not hesitate to call me should you have any questions.

This offer is contingent upon the acceptable completion of credit and criminal
background screening.

Sincerely yours,

A he

Thomas Kwon
CEO
Scoutsee, Inc.

ACKNOWLEDGED AND AGREED

 

Shady Sp
